Exhibit 10.1
RESTRICTED SHARE AWARD AGREEMENT
PURSUANT TO THE VECTOR GROUP LTD.
AMENDED AND RESTATED 1999 LONG-TERM INCENTIVE PLAN
          THIS RESTRICTED SHARE AWARD AGREEMENT, effective as of April 7, 2009,
by and between Vector Group Ltd., a Delaware corporation (the “Company”), and
Howard M. Lorber (the “Executive”).
WITNESSETH:
          A. WHEREAS, the Executive serves as President and Chief Executive
Officer of the Company, pursuant to an Amended and Restated Employment Agreement
dated as of January 27, 2006 (the “Employment Agreement”); and
          B. WHEREAS, the Company wishes to retain the Executive by awarding him
a proprietary interest in the Company through ownership of an equity interest
therein, which interest shall be subject to the restrictions on vesting and
transferability hereinafter set forth;
          NOW, THEREFORE, in consideration of the mutual covenants set forth
herein, the Company and the Executive hereby agree as follows:
     1. Share Award.
          Subject to the terms and conditions of this Agreement, the Company
hereby grants to the Executive 500,000 shares (collectively, the “Award Shares”)
of its Common Stock, $.10 par value per share (the “Common Stock”), pursuant to
the Company’s Amended and Restated 1999 Long-Term Incentive Plan as in effect
and amended from time to time (the “Plan”). Except to the extent otherwise
provided herein, the Award Shares shall vest in the Executive to the extent of
100,000 shares on September 15, 2010 and on each anniversary thereof through
September 15, 2014.

 



--------------------------------------------------------------------------------



 



     2. Issuance; Transfer Restrictions.
          Certificates for the Award Shares shall be issued in the name of the
Executive as soon as practicable after the date hereof, provided the Executive
has (i) executed appropriate blank stock powers and any other documents which
the Company may reasonably require and (ii) delivered to the Company a check for
$50,000, representing the par value of the Award Shares. The certificates for
the unvested Award Shares shall be deposited, together with the stock powers, or
other documents required by the Company, with the Company. Except to the extent
provided in Section 7 hereof or as otherwise provided by the terms of this
Agreement, upon deposit of such unvested Award Shares with the Company, the
Executive shall have all of the rights of a shareholder with respect to such
shares, including the right to vote the shares and to receive all dividends or
other distributions, if any, paid or made with respect to such shares. Upon
vesting of any portion of the Award Shares, the Company shall cause a stock
certificate for such shares to be delivered to the Executive. No interest in
this Agreement or in any portion of the Award Shares may be sold, transferred,
assigned, pledged, encumbered or otherwise alienated or hypothecated, nor shall
certificates for any Award Shares be delivered to the Executive, except to the
extent of any portion of the Award Shares that has vested in the Executive in
accordance with the terms hereof.
     3. Certificates Legended.
          The Executive acknowledges that certificates for the Award Shares
shall bear the legends required by Section 8.1 of the Plan.

- 2 -



--------------------------------------------------------------------------------



 



The Company shall enter in its records a notation of the foregoing legends and
of the restrictions on transfer provided therein.
     4. Termination of Employment.
          Except to the extent provided in Section 5 hereof, in the event the
Executive’s employment with the Company is terminated for any reason, any
remaining balance of the Award Shares not theretofore vested shall be forfeited
by the Executive and transferred back to the Company, without payment of any
consideration by the Company.
     5. Vesting.
          In the event of (i) the death or Disability of the Executive, (ii) the
termination of the Executive’s employment by the Company without cause,
(iii) the voluntary termination by the Executive of his employment (to the
extent the provisions of Section 6(a) of the Employment Agreement apply), or
(iv) the occurrence of a Change of Control of the Company, any remaining balance
of the Award Shares not theretofore vested in the Executive shall vest
immediately in the Executive. For purposes of this Agreement, the term “Cause”
is as defined in Section 6(d) of the Employment Agreement, and the term “Change
of Control” is as defined in Section 6(f) of the Employment Agreement, other
than any Change of Control arising by reason of a testamentary bequest by
Bennett S. LeBow to or for the benefit of his surviving spouse of any or all
securities of the Company beneficially owned by him as of his date of death so
long as, following the bequest, the event referenced in Section 6(f)(ii) of the
Employment Agreement shall not have occurred.
     6. Adjustment of Award Shares.
          In the event of any change in the outstanding shares of the same class
of shares of the Company as the Award Shares by reason of a stock dividend,
recapitalization, merger, consolidation, split-up, subdivision, contribution or
exchange of shares, or the like, the aggregate number and kind of Award Shares
shall be proportionately adjusted by the Company.

- 3 -



--------------------------------------------------------------------------------



 



     7. Dividend Payments.
          With respect to any unvested portion of the Award Shares, the
Executive shall be entitled to receive a payment equal to the amount that would
otherwise have been paid on or after the date hereof as dividends or other
distributions on the Award Shares had such unvested portion been vested in the
Executive as of the record date for such dividend or other distribution,
provided such payment shall only be made to the Executive at the time of vesting
of the unvested portion of the Award Shares on which such dividend or other
distribution was paid.
     8. Limitations.
          Nothing in this Agreement shall be construed to provide the Executive
any rights whatsoever with respect to the Award Shares except as specifically
provided herein, or constitute evidence of any agreement or understanding,
express or implied, that the Company shall employ the Executive other than as
provided in the Employment Agreement.
     9. Tax Withholding.
          The Company may, in its discretion, require the Executive to pay to
the Company, at the time any portion of the Award Shares vests in the Executive
or any amounts are

- 4 -



--------------------------------------------------------------------------------



 



paid under Section 7, an amount that the Company deems necessary to satisfy its
obligations to withhold federal, state or local income or other taxes incurred
by reason thereof.
     10. Incorporation by Reference; Plan Document Receipt.
          This Agreement is subject in all respects to the terms and provisions
of the Plan (including, without limitation, any amendments thereto adopted at
any time and from time to time unless such amendments are expressly intended not
to apply to the award provided hereunder), all of which terms and provisions are
made a part of and incorporated in this Agreement as if they were expressly set
forth herein. Any capitalized term not defined in this Agreement shall have the
same meaning as is ascribed thereto in the Plan. The Executive hereby
acknowledges receipt of a true copy of the Plan and that the Executive has read
the Plan carefully and fully understands its content. In the event of a conflict
between the terms of this Agreement and the terms of the Plan, the terms of the
Plan shall control.
     11. Miscellaneous.
          a. The parties agree to execute such further instruments and to take
such further action as may reasonably be necessary to carry out the intent of
this Agreement.
          b. All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given if delivered by
hand or overnight delivery service or mailed within the continental United
States by first class, certified mail, return receipt requested, to the
applicable party and addressed as follows:
if to the Company:
Vector Group Ltd.
100 S.E. Second Street, 32nd Floor
Miami, Florida 33131
Attn:     Vice President
               and General Counsel

- 5 -



--------------------------------------------------------------------------------



 



if to the Executive:
Howard M. Lorber
[address]
Addresses may be changed by notice in writing signed by the addressee.
          c. This Agreement shall not entitle the Executive to any preemptive
rights to subscribe to any securities of any kind hereinafter issued by the
Company.
          d. This Agreement shall inure to the benefit of the successors and
assigns of the Company and, subject to the restrictions on the Executive herein
set forth, be binding upon and inure to the benefit of the Executive, his heirs,
executors, administrators, successors and assigns.
          e. This Agreement contains the entire agreement between the parties
hereto with respect to the subject matter contained herein, and supersedes all
prior agreements or prior understandings, whether written or oral, between the
parties relating to such subject matter. The Board or the Committee shall have
the right, in its sole discretion, to modify or amend this Agreement from time
to time in accordance with and as provided in the Plan; provided, however, that
no such modification or amendment shall materially adversely affect the rights
of the Executive under this Agreement without the consent of the Executive. The
Company shall give notice to the Executive of any such modification or amendment
of this Agreement as soon as practicable after the adoption thereof. This
Agreement may also be modified or amended by a writing signed by both the
Company and the Executive.

- 6 -



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the day and year first above written.

                  VECTOR GROUP LTD.    
 
           
 
  By:        
 
           
 
           Richard J. Lampen    
 
           Executive Vice President    
 
           
 
           
 
           Howard M. Lorber    

- 7 -